Order entered January 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01199-CR

                                 MARK MCCAY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-00694-K

                                           ORDER
       The Court GRANTS the State’s January, 2015 motion to file an amended brief to the

extent that we ORDER the State to file, within FIFTEEN DAYS of the date of this order, an

amended brief making the corrections specified in its motion.


                                                     /s/   LANA MYERS
                                                           JUSTICE